Citation Nr: 0527319	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  04-01 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right leg and 
thigh disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeal (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran, who had active service from December 
1971 to August 1973, appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
and requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

In this case, the Board notes that the veteran has not been 
afforded a VA examination in connection with his claims for 
service connection for a low back disorder, and for a right 
leg and thigh disorder.   The veteran's service medical 
records indicate that he was treated for a low back strain in 
October 1972 after having injured his back while carrying a 
man.  He later sought treatment in April 1973 with complaints 
of muscle spasms in his right leg, and he returned in May 
1973 after having injured his right thigh in a fall from a 
helicopter.  It was noted that he had fallen into a hole and 
hit his right leg and hip, and he reported having difficulty 
walking.  X-rays were obtained, which were negative, and 
there was no obvious swelling, but the veteran did have 
tenderness over his lateral right thigh.  He was diagnosed 
with a bruised thigh.  In addition, the Board notes that 
private medical records dated from May 2000 to October 2002 
document the veteran's treatment for low back pain as well as 
for right lower extremity pain with diagnoses, such as lumbar 
disc herniation to the right and degenerative disc disease.  
However, the evidence of record does not include a medical 
opinion addressing whether the veteran currently has a low 
back disorder and/or right leg and thigh disorder that is 
etiologically related to his military service.  Therefore, 
the Board is of the opinion that a VA examination and medical 
opinion are necessary for the purpose of determining the 
nature and etiology of any low back disorder, and/or right 
leg and thigh disorder that may be present.

In addition, it appears that there may be additional 
treatment records that are not associated with the claims 
file.  In this regard, the veteran testified at his June 2005 
hearing before the Board that he sought treatment from Dr. 
O'Dell in Novi, Michigan in 1999.  However, the claims file 
does not contain any treatment records from Dr. O'Dell.  In 
fact, the evidence of record does not include any treatment 
records dated prior to May 2000.  Such records may prove to 
be relevant and probative.  Therefore, the RO should attempt 
to obtain any and all treatment records pertaining to the 
veteran's low back disorder and right leg and thigh disorder.

Further, the Board observes that the veteran is in receipt of 
monthly benefits from the Social Security Administration 
(SSA).  However, the records upon which this decision was 
based are not associated with the claims file, and it is 
unclear as to whether any of the records pertain to a low 
back disorder or a right leg and thigh disorder.  Therefore, 
the RO should obtain and associate such records with the 
veteran's claims folder.   

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
veteran provide the names and 
addresses of any and all health care 
providers who have provided treatment 
for his back disorder and/ or right 
leg and thigh disorder.  After 
acquiring this information and 
obtaining any necessary authorization, 
the RO should obtain and associate 
these records with the claims file.  A 
specific request should be made for 
treatment records from Dr. O'Dell in 
Novi, Michigan from January 1999 to 
the present.

2.  The RO should obtain and associate 
with the claims file the records upon 
which the Social Security 
Administration (SSA) based its 
decision to award benefits to the 
veteran.  If the search for such 
records has negative results, the 
claims file must be properly 
documented as to the unavailability of 
these records.

3.  The veteran should be afforded a 
VA examination to determine the 
nature and etiology of any low back 
disorder and/or right leg and thigh 
disorder that may be present.   Any 
and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to identify all low 
back and/or right leg and thigh 
disorders.  For each disorder 
identified, the examiner should 
comment as to whether it is at least 
as likely as not that the disorder is 
etiologically related to his 
symptomatology in service or is 
otherwise causally or etiologically 
related to his military service.  The 
examiner should comment on the 
significance, if any, of the 
veteran's documented post-service 
back injuries.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2004), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 


office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



